     Case 2:20-cv-00076-WKW-SMD Document 1 Filed 02/03/20 Page 1 of 5


MID 1

                      IN THE UNITED      s'EiiiiixsisREirka&T
                                                       FOR
                          THE MIDDLFADISTRKT OF ALABAMA

               f ou-afIC100 NDarintS                        ,
                                                                ft'r

C.AWYNOre  (-03Alc
 Full name and prison name of
                                             )
                                             )
Plaintiff(s)                                 )
v.
                                             )
                                             )
                                             )
                                                     CIVIL ACTION N             au--co-rto-vvvw-3no
                                                     (To be supplied by Clerk of U.S. District
                      C7PG1CiAl\IS           )        Court)
                                             )
                                             )
                                             )
                                             )
                                             )
Name of person(s) who violated your          )
constitutional rights.(List the names        )
of all the person.)                          )

I.      PREVIOUS LAWSUITS
        A.   Have you begun other lawsuits in state or federalcpurt dealing with the same or
             similar facts involved in this action? YES0 No Lu

        B       Have you begun other lawsuits in state or federal court relating to your
                imprisonment?     YES❑         NOIF'

        C       If your answer to A or B is yes, describe each lawsuit in the space below. (Ifthere
                is more than one lawsuit, describe the additional lawsuits on another piece ofpaper,
                using the same outline.)

                1.     Parties to this previous lawsuit:

                       Plaintiff(s)



                       Defendant(s)



                2.     Court(iffederal court, name the district; if state court, name the county)
       Case 2:20-cv-00076-WKW-SMD Document 1 Filed 02/03/20 Page 2 of 5



                        3.    Docket number

                        4.    Name ofjudge to whom case was assigned


                        5.     Disposition(for example: was the case dismissed? Was it appealed? Is it still
                               pending ?)

                        6.     Approximate date of filing lawsuit

                        7.     Approximate date of disposition

         PLACE OF PRESENT CONFINEMENT EAv\cce,                                         ---efVeAn4y0


         PLACE OR INSTITUTION WHERE INCIDENT OCCURRED                                  yyfiXt

          COXA-1                              CV)'FC)-CAXA1
III.     NAME AND ADDRESS OF INDIVIDUAL(S) YOU ALLEGE VIOLATED YOUR
         CONSTITUTIONAL RIGHTS.

                        NAME                                         ADDRESS

                                                                      C--toGiedt-NS
          !MIMI"
                   W.p.m..-

1.

2.

3.

4.

5.

6.

IV.      THE DATE UPON WHICH SAID VIOLATION OCCURRED Oil                                        AO     (
                                                                                                       C:


V.       STATE BRIEFLY THE GROUNDS ON WHICH YOU BASE YOUR ALLEGATION
         THAT YOUR CONSTITUTIONAL RIGHTS ARE BEING VIOLATED:

         GROUND ONE:                                       V.e.ja o(1 ckn
          ben(), ‘),)/\‘‘ck) \f\o\cAeb                           Coocock-voloncti               iod)men-l-s
   Case 2:20-cv-00076-WKW-SMD Document 1 Filed 02/03/20 Page 3 of 5



STATE BRIEFLY THE FACTS.WHICH SUPPORT THIS GROUND. (State as best you can the
time, place and manner and person involved.)

Of) 0llp-91aOlt?                 vADO.S      Y1   co\)rk-              Pc\ekini -borx0

                  (>4\01,      tond ucYDLS                        40-Ten neilkk;or, Jol(Q c,o,

Cx.,,4) by                             (-:.-t\tno GlocIGIA-ns                  ?Vit




  em\öte,                           CcOrno                be-n.t3 \*RdkAt       0
                                                                                ,-(\6n-
c,c43\40, 0,
           C-9reobe_             c,Vat ik               tiol-e_                         .41



GROUND TWO: C,1)(NC-0\::\\--0\\oneA l       AIN()p,nâ ThslA\--- 8

SUPPORTING FACTS:-T-us-\
                       -\,44--( .k.)0,-c-ovaktie,S    \N(.1       c_c\\IVit(VA Ca,Seb

   cg,%,4,1e,                                i•etivi‘el 1 Aar -eAce.,\jejt.ne/
                                                                             ,
                                                                             c

\i‘Avseck f nor ci- 6\.        .k)vc-)vrA\ `R\),
                                               (,c-Ael trwri-
                                                            '4W-eft




GROUND THREE:     Con4-‘-i-\\-*Mor\A                      ineirk


SUPPORTINGFACTS:       No oqP., \N.oA G-0.1.66. A-0 oun642ei--
(k   c-c4q\\EL\        o\A-er- \AD'‘-̀-e -S442a-rYloub        Ce,̀ AALIV5A5S 0rN

Vcr,,Se
      jokivtg14- or     NiN,c\,t̀c,N-4),04- eke, cAmNot
  Case 2:20-cv-00076-WKW-SMD Document 1 Filed 02/03/20 Page 4 of 5



VI.   STATE I3RIEFLY EXACTLY WHAT YOU WANT THE COURT TO DO FOR YOU.
      MAKE NO LEGAL ARGUMENT. CITE NO CASES OR STATUTES.

            u30..)\&                   cooAxo              \f\e,\ Npak, '‘,c) eA\-(2ar,t--\,14_,
                              \ 914-S          \Ackue-                      60444071-6
                                           tyl,e,„\n 8e.             ce_Ln;Dn ct1010- band

      4-1.(k\--- by   pi 10,\it-1--s C9-C ott,Nn.e>1a 0,5. CA-C-c14,(1            51.4a(1 Vtoike,•




                                              ignature of plaintiff(s)


      I declare under penalty ofperjury that the foregoing is true and correct.

      Executed on        CA' \ .a0
                           (Date)


                                          4t     ica, Aare4
                                            Signature ofplaintiff(s)
                     Case 2:20-cv-00076-WKW-SMD Document 1 Filed 02/03/20 Page 5 of 5
uer. Tviznes
Elmore County Jell
                                                             '41\-7-41-11}1.'1 FRY Al Tifin
                                                   h0,.`71,-1,

8955 US Hwy 231
Wetumpka, AL 38092


                             u5 bts-‘-rtar              -var 4-Lic
                               trzacite., Us4-1-:04 oe m4 let bajezo(
                                         C_Y\orch S4-cce)-
                             ,
                               Moevt-erfr,e,rq p aokyv


                              36104-40180i            Ilpshothipptitill190.1-11011nalini
